Name: Commission Directive 2003/62/EC of 20 June 2003 amending Council Directives 86/362/EEC and 90/642/EEC in respect of maximum residue levels for hexaconazole, clofentezine, myclobutanyl and prochloraz (Text with EEA relevance)
 Type: Directive
 Subject Matter: plant product;  health;  foodstuff;  means of agricultural production
 Date Published: 2003-06-21

 Important legal notice|32003L0062Commission Directive 2003/62/EC of 20 June 2003 amending Council Directives 86/362/EEC and 90/642/EEC in respect of maximum residue levels for hexaconazole, clofentezine, myclobutanyl and prochloraz (Text with EEA relevance) Official Journal L 154 , 21/06/2003 P. 0070 - 0078Commission Directive 2003/62/ECof 20 June 2003amending Council Directives 86/362/EEC and 90/642/EEC in respect of maximum residue levels for hexaconazole, clofentezine, myclobutanyl and prochloraz(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/642/EEC of 27 November 1990 on the fixing of maximum levels for pesticide residues in and on products of plant origin, including fruit and vegetables(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 7 thereof,Having regard to Council Directive 86/362/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on cereals(3), as last amended by Regulation (EC) No 807/2003(4), and in particular Article 10 thereof,Whereas:(1) Commission Directive 2002/79/EC(5) fixed maximum residue levels (MRLs) in relation to certain pesticide/food combinations.(2) Following publication of Directive 2002/79/EC, the Commission received requests, supported by further data, to review the levels at which MRLs for certain pesticide/food combinations had been fixed by virtue of Directive 2002/79/EC. The applications and data were reviewed, and for some combinations, the data was sufficient to justify the fixing of an MRL above the lower limit of analytical determination.(3) The acute and lifetime exposure of consumers to these pesticides via food products that may contain residues of these pesticides arising from their uses in plant protection and, where applicable, in veterinary medicine has been assessed and evaluated in accordance with the procedures and practices used within the European Community, taking account of guidelines published by the World Health Organisation(6) and it has been calculated that the maximum residue levels fixed in this Directive do not give rise to a violation of the acceptable daily intakes or the acute reference doses.(4) The Community's trading partners will be consulted about the levels set out in this Directive through the World Trade Organisation and their comments on these levels will be considered.(5) The opinions of the Scientific Committee for Plants, in particular advice and recommendations concerning the protection of consumers of food products treated with pesticides and on the application of the methodology, referred to above, by the Rapporteur Member States have been taken into account(7).(6) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DIRECTIVE:Article 1The maximum levels for residues listed in the Annex to this Directive shall replace those listed in Annex II to Directive 90/642/EEC for the pesticides in question.Article 2In part A of Annex II to Directive 86/362/EEC the following rows are replaced:">TABLE>"Article 3Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 July 2003 at the latest. They shall forthwith inform the Commission thereof.They shall apply these measures as of 1 August 2003.Article 4When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.Article 5This Directive shall enter into force on the first day following that of its publication in the Official Journal of the European Union.Article 6This Directive is addressed to the Member States.Done at Brussels, 20 June 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 350, 14.12.1990, p. 71.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 221, 7.8.1986, p. 37.(4) OJ L 122, 16.5.2003, p. 36.(5) OJ L 291, 28.10.2002, p. 1.(6) Guidelines for predicting dietary intake of pesticide residues (revised), prepared by the GEMS/Food Programme in collaboration with the Codex Committee on Pesticide Residues, published by the World Health Organisation in 1997 (WHO/FSF/FOS/97.7).(7) SCP/RESI/021; SCP/RESI/024.ANNEX>TABLE>